                Case 1:18-cr-00328-GLR Document 16 Filed 10/02/18 Page 1 of 11




                                                                           U.S. Department                     of .Justiee
                                                                           Uniled SWles AI/oriley
                                                                           District ,,(MiJ/:dond

f   JII   lJ. Olinm                                                        S/II/e   -100                                     DlNECf: .J/(l-209-48/9
,l.U/110m {:mlt'd         .\1</h'J Al/on,I"                                36 S CharlL',\ .'l/l".:.:1                           \,IAIX: nO-](lfJ.-.I/'iO/J
:1.1nLJllcc   1O;j'   u.\d"J   -X//\                                       nalf/Illore. JIf) :: /211/ -J 1/9                      f:1X' .nO-%}.jOQI
                                                                                                                                                                o
                                                                                                                                                               V)c


                                                                                                                                                             B,
                                                                                                                                                               -j'
                                                                                                                                                               7.)<.1>
                                                                           August 22. 20 IS                                                                    ..'
                                                                                                                                   ~    ~:              N
                                                                                                                                                               no
                                                                                                                                        :::-:. :=t.:           -...(~-r.
                                                                                                                                                               Q~
Joseph Murtha. Esquire                                                                                                                  ~~                          F'
                                                                                                                                                               -=1=tI
                                                                                                                                        ::;;0                 -" ;='rn
Murtha Psoras & Lanasa. LLC                                                                                                  ~
                                                                                                                                        c3 -"          :bo    :..;:.:f(j
 130 I York Road. Suite 200
                                                                                                                             g          :u~ :z                ;.;JC"")
                                                                                                                             ;;        f"Tln                  -<0
                                                                                                                                                              ~c
Lutherville-Timonium. Maryland 21093                                                                                         c::          Pl

                                                                                                                             .-
                                                                                                                             --j

                                                                                                                              "                        -.J
                                                                                                                                                              :J;- :0
                                                                                                                                                              ~-<
                                                                                                                                                              is
                 Re:                   United Slates v. Daniel Henr\' Chetelat. Jr. Criminal No. GLR-18-032S (D. Md.)

Dear Counsel:

         This letter. together with the Scaled Supplement. eonlinns the plea agreement (this
"Agreement") that has been offered to your client. Daniel Ilenry Chetelat. .II'. (hereinafter
"Defendant"). by the United States Attorney's Office for the District of Maryland ("this Office").
II' thc Dcfendant accepts this ofTer. please have the Defendant execute it in the spaces provided
below. If this ofTer has not been accepted by September X 20 IS. it will be deemed withdrawn.
The terms of the Agreement arc as ((,lIows:                 11 ~7f'
                                                            afTense of Conviction

I.     The Defendant agrees to plead guilty to Count One of the Indictment. which charges the
Defendant with Possession of Child Pornography. in violation of I S lJ.S.c. ~ 2252A(a)(5)([3). The
Defendant admits that the Defendant is. in f'ICt. guilty of the offense and will so advise the Court.

                                                            Elements of the Offense

1        The clements of the offense to which the Dercndant has agreed to plead guilty. and which
this Office would prove if the case went to trial. are as follows: That on or about the time alleged
in the Indictment. in the District of Maryland.

         a.    The Defendant knowingly                             possessed        or knowingly               accessed       111      or affecting
interstate commerce a visual depiction.

       b.      The visual depiction was transported in or afTeeting interstate or foreign commerce
or the visual depiction was produced using materials that had been transported in or afTecling
interstate or foreign commcn:c.



Rl:\'. ,\'lay 2018
           Case 1:18-cr-00328-GLR Document 16 Filed 10/02/18 Page 2 of 11




           c.        Thc \'isual dcpiction was child pornography.

       d.      The Defendant knew of thc sexually cxplicit natllre of the material and that the
visual depiction was of an actual minor engagcd in that sexually explicit conduct.

       c.       The visual depiction involvcd a minor who had not yet reached the agc of pubcrty
or was less than twelve years old.

                                                    Penalties

3.              The maximum penalties provided by statute for the offense to which the Defendant is
pleading guilty arc as follows:

 COUNT              STATUTE          MAND. MIN.       MAX               MAX        MAX       SPECIAL
                                      IIvIPRISON,   IMPRISON,       SUPERVISED     FINE      ASSESS,
                                         MENT         MENT            RELEASE                  MENT
     One          18 U.S.c.          N/A            20 y~ars        Lil~time     $250.000    $100 and
                 ij2252A(a)(5)( B)                                                           $5,000
                                                                                             (see
                                                                                             below

         a.     Prison: If the Court orders a tcrm of imprisonment. the Bureau of Prisons has sole
discretion to designate the institution at which it will be served.

        b.      Supervised Release: If the Court orders a term of supervised release, and the
Defendant violates the conditions of supervised release. the COUI1 may order the Defendant
returned to custody to sel'\'e a term of imprisonment up to the entire original tam of supervised
release if permitted hy statute. 1()lIowed by an additional term of supervised release.

       e.     Restitution: The Court may order the Defendant to pay restitution pursuant to 18
U.S.c. ~~ 3663. 36631\. and 36M and shall order under 18 U.s.C. ~ 2259.

         d.       Payment: If a line or restitlltion is imposed. it shall be payable immediately. unless
the Court orders othem ise under 18 U.S.c. ~ 3572(d). The Dcf'endant may be required to pay
interest if the line is nOl paid \\ hen due.

         e.       Forleitllre: The Court may enter an order of li)J'feiture of assets directly traceable
to the ol'lense. substitute assets. and/or a money judgment equal to the value ol'the property subject
to !()rfeiture.

        r.      Collection of Debts: If the Court imposes a linc or restitution. this Ol'liee's
Financial Litigation Unit will be responsible li)r collccting the debt. If the Court establishes a
schedule of pay ments. the Defendant agrces that: (I) the full amount of thc line or restitlltion is
nonetheless due and owing immcdiately: (2) the schedule of payments is merely a minimum
schedule of payments and not the only method. nor a limitation on the methods. available to the
United States to enli,ree the judgment; and (3) the United States may fully employ all powers to
collect on the total amount of the debt as provided by law. Until the debt is paid, the Defendant

R~v. 1\la)' 2018
           Case 1:18-cr-00328-GLR Document 16 Filed 10/02/18 Page 3 of 11




agrees to disclose all assets in which the Defendant has any interest or over which the Defendant
e,\ereises direct or indirect control.    Until the money judgment is satisfied. the Defendant
authorizes this Office to obtain a credit report in order to evaluate the Defendant's ability to pay.
and to request and review the Defendant's lederal and state income tax returns, The Defendant
agrees to completc and sign a copy of IRS form 8821 (relating to the voluntary disclosure of
federal tax return information) and a linaneial statement in a fi.mll provided by this Office.

        g.    Additional Special Assessment: The Defendant must also pay an additional special
assessment ofS5.000. unless the defendant is indigent. pursuant to 18 U.S.c. ~ 3014.

                                          Waiver of Ri!!hts

4.      The Defendant understands that by entering into this Agreement. the Dctendant surrenders
cCI1uin rights as outlin~d below:

       a.       If the Defendant had pled not guilty and persisted in that plea. the Defendant would
have had the right to a speedy jury trial with the close assistance of competent counsel. That trial
could be conducted by a judge. without a jury. if the Dctendant. this Officc, and thc Court all
ag.reed.

          b.     If the Defendant elceted a jury trial. the jury would be composed of twelve
 individuals scleeted from the community. Counsel and the Defendant would havc the opportunity
 to challenge prospcctivc jumrs who dcmonstrated bias or who were othcrwise unqualified. and
 would have the opportunity to strike a certain numbcr of jurors percmptorily. All twelve jurors
would have to agree unanimously before the Defendant could be found guilty of any count. Thc
jury would be instructed that the Defendant was presumed to be innocent. and that presumption
could be ovcrcome only by proof beyond a reasonablc doubt.

        e.     If the Dcfendant went to trial. thc government would have thc burdcn of proving
the Defendant guilty beyond a reasonable doubt. Thc Delendant would have the right to confront
and cross-examine the governmcnt's witnesses. The Defendant \\ould not have to present any
defense wi messes or evidence whatsoever. If the Defendant wanted to call witnesses in defense.
bowever. the Delendant would have the subpocna powcr of the Court to compel the witnesses to
attend.

       d.       The Defendant would havocthe right to test it":.in the Defendant's own defense if the
Delendant so chosc. and the Dclendant would have the right to refuse to testilY. Ifthc Defendant
chosc not to testi'''. the Court could instruct thejury that they could not draw any adverse inference
from the Defendant's decision not to testilY.

         e.      Ifthc Dctendant wcrc found guilty ancr a trial. the Dcfendant would have the right
to appeal the vcrdict and the Court's pretrial and trial decisions on the admissibility of evidcnce to
sce if any errors w'ere committed which would require a new trial or dismissal of the charges. l3y
pleading guilty. thc Delendant knowingly gives up the right to appeal the verdict and thc Court's
decisions.
        Case 1:18-cr-00328-GLR Document 16 Filed 10/02/18 Page 4 of 11




        f.      By pleading guilty. the DeICndant will be giving up all of these rights. except the
right. under the limited circumstances set filrth in the "Waiver of Appea'" paragraph below. to
appeal tbe sentence. By pleading guilty. the Defendant understands that the Ddcndant may have
to answer the Court's questions both about the rights being given up and about the racts of the
case. Any statements that the Defendant makcs during such a hearing would not be admissible
against the Defendant during a trial exccpt in a criminal proceeding fill' pcrjury or false statement.

        g.       If the Court accepts the Defcndant's plea ofguilty.thc Defendant will be giving up
thc right to file and havc the Court rulc on pretrial motions. and there will bc no further trial or
proceeding of any kind in the above-rderenced          criminal case. and thc Court will lind the
Dcfcndant guilty.

        h.        Fly pleading guilty, thc Defendant will also be giving up certain valuable civil rights
and nul' be subject to deportation or othcr loss of immigration status. including possible
denaturalization.     Thc Delcndant rccognizes that if the Dcfendant is not a citizen of the United
Slatcs. or is a naturalized citizen. pleading guilty may have consequences with rcspect 10 thc
Defcndant's immigration stalus. Under federal law. eonviclion for a broad range of crimes can
lead to adverse immigration consequcnccs. including automatic removal from the United Statcs.
Removal and other immigration consequences arc the subject of a separate proceeding. however.
and the Dclcndant understands that no one. including the Defcndant's attorney or the Court, can
predict with certainty the ef'ICct of a conviction on immigration status. The Defendant is not
rclying on any promisc or belief about the immigration consequences of pleading guilty. The
DeICndant ncvcrtheless al'firms that the Delcndant wants to plcad guilty regardlcss of any potcntial
immigration consequences.

                                 Advismv Sentencinc    Guidelines Arrlv

5.      The DeICndanlunderstands     that the Court will dctermine a scntencing guidclines range till'
this casc (bcnecfill1h thc "advisory guidclincs rangc") pursuant to tbe Sentencing Rcform Act of
 1984 at 18 U.s.c. ~ 3551-3742 (exccpting 18 U.S.c. ~ 3553(b)(I) and 3742(e» and 28 U.S.C.
~~ 991 through 998. Thc Dcfendant furthcr understands that the Court will impose a sentence
pursuant to the Sentencing Rcltlfll1 Act. as cxcised. and must takc into account the advisory
guidelines range in establishing a reasonable sentence.

                              Factual and Advisorv Guidelincs Stipulation

6.      a.      This Ol'fiee and the Defendant stipulate and agree to the Statement of Facts set forth
in Attachment A. which is incorporated by reference herein. This Ol'fice and tbe Defendant timher
agree to the application ofthc (i,llowing United States Scntencing Guidelines ("U.S.S.G.").

         b.       Thc applicablc base offensc Icvel is a Icvcl 18 pursuant to U.S.S.G. ~2G2.2(a)( I).

         c.       There is a t\\o-Ievclupward   adjustment pursuant   10   U.S.S.G. ~2G2.2(b)(2)   because
the olTcnsc involved a pn:pl1bCSccllt minor or a minor who had not attaincd the age        or 12 years.


Ht:\. \lay 20lS
          Case 1:18-cr-00328-GLR Document 16 Filed 10/02/18 Page 5 of 11




       d.      There is a two-level upward adjustment pursuant        to U.S.S.G.   ~2G2.2(b)(3)(r:)
because the offense involved distribution by other means.

       e.      There is a four-level upward adjustment pursuant to U.S.S.G. ~2G2.2(b)(4)(A)
because the offense involved sadistic or masochistic conduct or other dcpictions of violence.

        f.     Thcrc is a two-Icvelupward adjustment pursuant to U.SS.G. ~2G2.2(b)(6) bccause
thc offense involved the usc of a computer or interactive computer service tor the possession of
the material or for accessing \vith intent to vicw the material.

       g.      There is a li\'C-level upward adjustment pursuant      to U.S.S.G.   ~2G2.2(b)(7)(D)
because the offense involved more than 600 images. (SUBTOTAL:          33).

         h.      This Omce docs not oppose a two-Ievcl rcduction in the Defendant's adjusted
offense level pursuant to U.S.S.G. ~ 3E 1.1(a), based upon the Defendant's apparent prompt
recognition and aflirmative acceptance of personal responsibility I()r the Delendant"s criminal
conduct. This Omce agrees 10 make a motion pursuant to U.S.S.G. S 3[1.I(b) for an additional
one-level decrease in recognition of the Delendant's acceptance of personal responsibility lor the
Delendant's conduct. This Oflice may oppose any adjustment for acceptance of responsibility
under U.S.S.G. ~ 3[1.I(a) and may decline to make a motion pursuant to U.S.S.G. ~ 3[1.I(b). if
the Defendant: (i) fails to admit each and every item in the factual stipulation: (ii) denies
involvcmcnt in thc ol'lense; (iii) gives conllicting statements about the Delendant's involvement
in the offense: (iv) is untruthful with Ihe Court. this Oflice. or the United States Probation Omce;
(v) obstructs or attempts to obstruct justicc prior to sentencing; (vi) engages in any criminal
conduct between the date of this Agreement and the date of sentencing; (vii) attempts to withdraw
the plea of guilty: or (viii) violates this I\greemenl in any way.

          TherefiJre. the adjusted base offense level is 30.

7.      There is no agrecment as to Ihe Delendant's         criminal history and the Delendant
understands that the Defendant's criminal history could alter the Dclendant's         oftense level.
Specifically. the Defendant understands that the Defendant's criminal history could alter the final
onense level if the Defendant is determined to be a career offender or if the instant ol'lense was a
part ofa pattcrn of criminal conduct from which the Delendant derivcd a substantial portion of the
Defendant's income.

8.       Other than as set /,)J"(h abovc. no other oftense characteristics. sentencing guidclines
"tctors. potential departures or adjustments set lorth in the United States Sentencing Guidelines
arc in dispute or wilt be raised in calculating the advisory guidelines range.

                                        Obliuations of the Parties

'J.      At the time of sentencing. this Oflice and the Defendant reserve the right to advocate I(Jr a
reasonable sentence. period of supervised release. and/or line considering any appropriate ('ICtorS
under 18 U .S.c. ~ 3553(a). This Oflice further agrees to advocate for a sentencc of imprisonment
that is no more than the bottom of the guideline range for base oftense level 30 and the Defendant's
criminal history catcgory as determined by the Court but which this Omee believes to be criminal

Rc\' . .\lay 2018
        Case 1:18-cr-00328-GLR Document 16 Filed 10/02/18 Page 6 of 11




history category I. This Office reserves the right to bring to the Court's attention all intt)J"lllation
with respect to the Defendant's background. character. and <:lJndu<:tthat this Ortice deems relevant
to sentencing. including the conduct that is the subject of any counts of the Indictment. At the
time of sentencing. this Office \\ ill move to dismiss any open counts against the Defendant.

                                           Waiver of Anpeal

 10.     In exchange ttlr the concessions made by this Office and the Defendant in this Agreement.
this Ortice and the Defendant waive their rights to appeal as Itlilows:

        a.       The Defendant knowingly waives all right. pursuant to 28 U.s.c. ~ 1291 or any
other statute or constitutional provision. to appeal the Defendant's conviction on any ground
whatsoever. This includes a waiver of all right to appeal the Defendant' s conviction on the ground
that the statute to which the Defendant is pleading guilty is unconstitutional. or on the ground that
the admitted conduct does not ",II within the scope oflhe statute.

         b.      The Defendant and this Office knowingly and expressly waive all rights conferrcd
by I 8 lJ.s.c. ~ 3742 to appeal whatever sentence is imposed (includ ing any term of imprisonmcnt.
Iine. term 0 f supervised release. or order of rest itution) Itlr any reason (inc luding the establ ishment
of the advisory sentcncing guidelines range. the determination of the Defendant's criminal history.
the weighing of the sentencing factors. and any constitutional challenges to the calculation and
imposition of any term of imprisonment. fine. order of ftlrlcilure. order of restitution. and term or
condition of supervised release). except as 1,)lIows:

                (i)   The Defendant reserves the right to appeal any sentence that exceeds the
st(}tutory maximum: and

                 (i i)   This Ortice reserves the right to appeal any sentence below a statutory
minimum: and

        e.       The Defendant waives any and all rights under the Freedom of Inl'lrI11ation Act
rdating to the investigation and prosecution of the above-captioned                   110t to lile
                                                                        matter and agrees
any request I~)I"doculllents from this Office or any investigating agency.

                                                Forlciturc

 II.     a.      The Defendant understands that the C"'"1 may enter an Order of Foriciture as part
of the Delcndant's sentence. and that the Order of Forlciture may include assets directly traceable
to the offense. substitute assets. and/or a money judgment equal to the value of the property derived
from. or otherwise involved in. the offcnses.

          b.      Specilically. but withDut limitation on the government's right to f"rfeit all propel1y
subject to forfeiture as permitted by law. the Defendant agrees to lorfeit to the United States all of
the Defendant's right. title. and interest in the I"llowing items thaI the Defcndant agrees constitute
money. property. and/or assets derived from or obtained by the Defendant as a result of: or used
to Itlcilitate the commission of: the Delcndant's illegal activities: (I) one Western Digital hard


Rev. ~lay 2018
               Case 1:18-cr-00328-GLR Document 16 Filed 10/02/18 Page 7 of 11




drive. serial number \ViVICISOX3X491. made in Malaysia: (2) one Ilitachi hard drive. scrial
number BXKI12lJSW. madc in Thailand: and (3) one Dcll Optiplex 790 desktop computer. service
tag: J.J[)J.lQ I.

          e.      The Defendant agrees to eonscnt to the entry of orders of f"rtciture l'or the property
described in the two above subparagraphs and waives the requirements of Federal Rules of
Criminal Procedure II (b)( I)(.1).32.2 and 43(a) regarding notice of the forfeiture in the charging
instrument. advice regarding the forfeiture at the change-of-plea hearing. announcement of the
l'orfeiture at sentencing. and incorporation of the l'orfeiture in the judgment.

           d.      The DeICndant agrces to assist Ildly in the forfeiture of the above property. The
Defendant agrees to disclose all assets and sources of income. to consent to all requests fi)r access
to in!lll'llHltion related to assets and income, and to take all steps necessary to pass clear title to the
f(lrlcited assets to the United States. including executing all documents necessary to transfer such
title. assisting in bringing any assets located outside of the United States within the jurisdiction of
the United States. and taking whatever steps are necessary to ensure that assets subject to fi)l'lciture
are made available tor forlciture.

         e.      The Defendant waives all challenges to any I,)r!citure carried out in accordance
with this Agreement on any grounds. ineluding any and all constitutional.           legal. equitable.
statutory. or administrative grounds brought by any means. including through direct appeal. habeas
corpus petition. or civil complaint. The Defendant will not challenge or seek review of any civil
or administrative t'lrlciture of any property subject to l'orleiture under this Agreement. and will
not assist any third party with any challenge or review or any petition for remission of forfeiture.

                          Delcndant's   Conduct Prior to Sentenein~ and Breach

12.      a.      Between now and the date of the sentencing. the Defendant will not engage in
conduct that constitutes obstruction of justice under lJ.S.S.G. ~ 3C 1.1: will not violate any federal.
state. or local law: will aekn(", ledge guilt to the probation olliccr and the COUll: will be truthfld
in any statement to the Court. this Office. law enl(lreement agents. and probation officers: will
cooperate in the preparation of the presentence repoll: and will not move to withdraw from the
plea of guilty or from this Agreement.

         b.     If the Defendant engages in conduct prior to sentencing that violates the above
paragraph oflhis Agreement, and the Court Iinds a violation by a preponderance of the evidence.
then: (i) this Omce will be fi'ee from its obligations under this Agreement: (iil this Omee may
make sentencing arguments and recommendations dillercnl from those set out in this Agreement.
even if the Agreement was reached pursuant to Rule II(e)(I)(C): and (iii) in any criminal oreivil
proceeding. this Onicc will be frec to use against the Defendant all statements made by thc
Delenciant and any of the information or materials provided by the Defendant. including
statements, inf(ll'Illation. and materials provided pursuant to this Agreement. and statements made
during proceedings bef()re thc Court pursuant to Rule II of the Federal Rules of Criminal
Procedure. A determination that this Onice is released from its obligations under this Agreement
will not permit the Defendant to withdm,,' the guilty plea. The Defendant acknowledges that the
Delendant m"y not withdraw the Defendant's guilty plea-even               if made pursuant to Rule


Rt:\". ,\lay   :?:018                                7
         Case 1:18-cr-00328-GLR Document 16 Filed 10/02/18 Page 8 of 11




 I I(c)( I )(q-if the Coul1 finds that the Defendant breached the Agreement. In that event. neither
the Court nor the Government will be bound by the speeific sentence or sentencing range agreed
and stipulated to herein pursuant to Rulc II(c)(I)(C).

                                    Sex Offender Re~istration

 13.     The Dercndant understands and agrees that. as a consequence of the Defendant's
conviction for the crimes to which the Defendant is pleading guilty. the Defendant will be required
to register as a sex offender in the place where the Defendant resides. is an employee. and is a
student. pursuant to the Sex Offender Rcgistration and Notilication Act (SaRNA). and the laws
of the state of the Defendant's residence.   Failure to do so may subject the Defendant to new
charges pursuant to 18 U.S.c. ~ 2250.

                                         Court Not a Pan v

 IS.     The Court is not a party to this Agrecment. The sentence to be imposed is within the sole
discretion of the Court. The Court is not bound by the Sentencing Guidelines stipulation in this
Agreement. Thc Court will determinc the I'lcts relevant to scntencing. Thc Court is not requircd
lD accept any recommendation     or stipulation of the parties. The Court has the powcr to impose a
sentence up to the maximum penalty alkm'ed by 1,\\\. If the Court makes sentencing findings
different from thosc stipulated in this Agrcement. or if the Court imposes any sentence up to thc
maximum allowed by stalllte.the Defendant will remain bound to fullill all of the obligations under
this Agreemcnt.    Ncither the prosecutor. defcnse counsel. nor the Court can make a binding
prediction. promisc. or representation as to what guidelines range or sentence thc Defendant will
receive. The Defendant agn:es that 110 one has made such a binding prediction or promise.

                                         Entire Aureemcnl

16.      This letter. together with the Sealcd Supplement. constitutes thc complete pica agreement
in this casc. This letter. together with the Scaled Supplement. supersedes any prior understandings.
promises. or conditions between this Office and thc Delendant. There are no other agreemcnts.
promises. undertakings. or understandings between the Defendant and this Office other than those
set rorth in this letter and the Sealed Supplement. No changes to this Agreement will be effeetive
unless in wTiting. signed by all parties and approved by the Court.

        If the Dclendant fully aceepts each and every term and condition oftbis Agreement. please
sign and have the Defendallt sign tbe original and return it to me promptly.

                                                Very truly yours.

                                                Robert K. Hur
                                                United States Attorney

                                          By:         /5/                                  _
                                                Ayn B. DunlO
                                                Assistant United States Attorney


Rc\. i\lay :!OIS                                   8
             Case 1:18-cr-00328-GLR Document 16 Filed 10/02/18 Page 9 of 11



        I have read this Agreement, including the Sealed Supplement, and carefully reviewed every
part of it with my attorney. I understand it and I voluntarily agree to it. Specifically, I have
reviewed the Factual and Advisory Guidelines Stipulation with my attorney and I do not wish to
change any part of it. [am completely satisfied with the representation of my attorney.


       Cf/t,/ / rt3
Date    I    rl


         I am the Defendant's attorney. I have carefully reviewed every part of this Agreement,
including the Sealed Supplement with the Defendant. The Defendant advises me that the
Defendant understands and accepts its terms. To my knowledge, the Defendant's decision to enter
into this Agreement is an informed and voluntary one.


       9!J/ fry                                ~OJ~
Date     I        I                         JoseM ha, EsqUlre




Rev. May 2018                                   9
           Case 1:18-cr-00328-GLR Document 16 Filed 10/02/18 Page 10 of 11



                                       ATTACHMENT         A

                                   STIPULATION      OF FACTS

         The undersigned parlies slipulale and agree Ihal if Ihis case had proceeded 10 trial. this
Office would have provenlhejollowingfacts      beyond a reasonable doubt. 77JC undersigned parties
also stipulale and agree that the jolimringfacis do nol encompass all oflhe evidence thai would
have been presenled had Ihis mafler proceeded 10 Irial.

        Daniel Henry Chetelat, Jr. (the "Defendant"), age 50. is a resident of Kingsville, MD. A
Maryland State Police (MS!') investigator conducted an online investigation using the Bit
Torrent network for uscrs sharing child pornography. Between Dec 28-29, 2017 and on January
3,2018, the investigator found that a device at II' address 98.233.172.187 was sharing child
pornography. The MS!' investigator downloaded several liles, consisting of over 100 images,
from this II' address. The files depicted very young children engaged in sexually explicit
conduct.

       According to Comcast, the IP address was subscribed to the Defendant at his residence in
Kingsville, MD 21087. According to MY A and Maryland real property checks, the Defendant
was the owner of the residence.

       On January 22, 2018, a state search warrant was obtained by MS!' and executed at the
Defendant's residence on January 23, 2018. The Defendant was present at the time of the search
warrant execution.

       After being provided his rights under Miranda. the Dcfendant knowingly and voluntarily
agreed to speak to investigators and advised the following:

       •     He worked for Yerizon for about 18 years.
             His level of computer knowledge is a "10" since he built all of his computers.
             He had recently been running the Bit Torrent software on one of his computers.
             There was child pornography on his desktop computer.
       •     He used the search terms "hussy fan," "baby J" and PTHC (which stands for preteen
             hard core) to lind child pornography.
             He accessed his collection of child pornography at least once a day and there was 100
             files of child pornography on his computer.

        Investigators recovered the Defendant's desktop computer, Dell Optiplex 790 desktop
computer, service tag: JJDJJQ 1, from his residence. This desktop computer contained two hard
drives - one Western Digital hard drive, serial number WMC 1S0838491, made in Malaysia and
one Hitachi hard drive, serial number B8KH2USW, made in Thailand. The two hard drives were
forensically examined and the examiner recovered over 4,000 images and video of child
pornography, including a tile with the following title: "BabyJ-Mine.avi", a video file which
depicts a close-up of a naked prepubescent female's vagina, an erect penis penetrating the
prepubcscent female's vagina, a close-up of the prepubescent female's genitalia with ejaculate
        Case 1:18-cr-00328-GLR Document 16 Filed 10/02/18 Page 11 of 11



on it, the prepubescent female then rubbing her genitalia, fondling her genitalia with her right
hand and digitally penetrating her vagina with her fingers on her right hand.
         All of the images and videos described in this statement of facts were on the above-
referenced media each of which were manufactured outside the State of Maryland. In addition,
the file sharing program is accessed using the Internet, which involves the use of interstate and
foreign commerce.

SO STIPULATED:



                                              ~--
                                              Assistant United States Attorney




                                             ~en~~
                                              Defendant

                                                                           <-

                                                 ~
                                              Jos~hll,
                                                              71IP11ir:o
                                                             Esquire
                                              Counsel for Defendant




                                                 2
